Citation Nr: 0702274	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a detached 
retina.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 8, 1996, through 
May 21, 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.




FINDING OF FACT

The veteran has current loss of visual acuity in the right 
eye secondary to retinal detachment that was incurred when 
she was kicked in the right eye during a low crawl drill in 
service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
detached retina are met.  38 U.S.C.A. § 1110 (West 2005); 
38 C.F.R. § 3.303(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
detached retina.  Entitlement to service connection requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. West, 12 
Vet. App. 341, 346 (1999).  In other words, here, the 
evidence must show that the veteran has current residuals of 
her detached retina and that the detached retina was incurred 
in service.

The evidence establishes that the veteran has current visual 
impairment in the right eye secondary to her detached retina.  
In January 1998, Dr. Lopez, a private physician, reported the 
veteran's visual acuity as 20/400 in the right eye, as 
opposed to 20/20 in the left eye.  Dr. Lopez diagnosed myopic 
lattice degeneration, related inferior rhegmatogenous retinal 
detachment.  In June 2005, a VA examiner reported the 
veteran's history of retinal detachment in the right eye and 
noted current Counts Fingers vision in both eyes, with a 
prescription in the right eye that yields 20/100 vision.  As 
such, the evidence of record shows current visual impairment 
in the right eye that is secondary to retinal detachment.  
For service connection, the evidence must also show that the 
retinal detachment was incurred in service.  

The veteran claims that her retinal detachment was caused 
when she was kicked in the eye during a "low crawl drill" 
in basic training.  She contends that her drill sergeant 
allowed her to sit and rest following that incident, but that 
he did not send her for treatment.  The veteran stated that 
she began to see "floaters" in approximately 1997, and then 
saw an eye doctor in 1998.  See July 2002 Notice of 
Disagreement.  

The veteran reported this in-service incident to Dr. Lopez in 
January 1998.  At their initial meeting, the veteran reported 
to Dr. Lopez that she was kicked in the eye more than a year 
before.  The fact that this statement was made at her initial 
visit with this doctor and years prior to her 2002 claim for 
service connection conveys a strong air of credibility to her 
claim that she was kicked in the eye during service.  While 
the in-service injury to the veteran's right eye is not noted 
in her service records, her recollection of the incident is 
credible and is enough to establish that the she was at least 
as likely as not kicked in the right eye during a low crawl 
drill in basic training.  The medical evidence of record 
supports the notion that this in-service incident caused the 
retinal detachment.

In October 2002, Dr. Ketover, the private physician that 
referred the veteran to Dr. Lopez for treatment, submitted a 
statement summarizing the veteran's treatment.  Dr. Ketover 
reported that the veteran was seen by him in January 1998 for 
visual loss in the right eye after apparently sustaining an 
eye injury.  Dr. Ketover opined that there is a "high likely 
hood that the trauma induced the detachment of her retina."  

The June 2005 VA examiner also opined that the veteran's 
retinal detachment most likely occurred as a result of the 
incident in service described by the veteran.  In particular, 
the VA examiner stated that he believed that it is "at least 
50% probable" that the veteran's history of retinal 
detachment, right eye, is "secondary to the injury that the 
patient suffered when she was kicked in her right eye in the 
service."

Considering the evidence of record as a whole, it has been 
established that the veteran has current loss of visual 
acuity in the right eye secondary to retinal detachment that 
was incurred when she was kicked in the right eye during a 
low crawl drill in service.  As such, all aspects of 
38 C.F.R. § 3.303 have been satisfied and service connection 
is granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2005).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for residuals of a detached 
retina is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


